Citation Nr: 0512367	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  96-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for vasculitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from June 1952 to June 1957 
and from July 1957 to July 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2003, the Board remanded the case for further 
procedural and evidentiary development.  As the RO has 
complied with the Board's remand, no further action to ensure 
compliance is needed.  Stegall v. West, 11 Vet. App. 268 
(1998)


FINDINGS OF FACT

1.  Heart disease was not present during service and heart 
disease did not become manifest within the one-year period 
following separation from service, and the current cardiac 
status is otherwise unrelated to service. 

2.  Vasculitis was not present during service, and vasculitis 
is otherwise unrelated to service. 


CONCLUSIONS OF LAW

1.  Heart disease was not incurred or aggravated during 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Vasculitis was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits even if the 
claim and initial unfavorable adjudication occurred prior to 
the effective date of the VCAA.  

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

In this case, the initial rating decision in 1995 occurred 
before the enactment of the VCAA in November 2000.  The RO 
notified the veteran of the VCAA by letter dated in June 
2002.  The notice included the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of an injury or disease or event resulting in injury 
or disease during service, evidence of current disability, 
and evidence of a relationship between the current disability 
and the in-service injury or disease or even.  The veteran 
was informed that VA would obtain service records and VA 
records, and that VA with his authorization would obtain 
private medical records or he could submit the records.  He 
was given 30 days to respond.  In the supplemental statement 
of the case, dated in June 2003, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to a claim.

In its remand in October 2003, the Board directed the RO to 
ensure VCAA compliance.  In March 2004, the RO provided 
additional VCAA notice to the effect that VA would obtain 
records of other Federal agencies and that VA with his 
authorization would obtain records not in the custody of a 
Federal agency. 

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  Also, after the VCAA notice that 
necessarily followed the initial adjudication of the claim 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim. 

As for the content, when the VCAA notice was provided it 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence) and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  The veteran also was on notice 
of the pertinent provision of 38 C.F.R. § 3.159 to provide 
any evidence in his possession that pertains to the claims.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Factual Background

The service medical records for the first period of service, 
including the reports of entrance and separation 
examinations, contain no complaint, finding, or history of 
heart disease or vasculitis.  

For the second period of service, no pertinent abnormality 
was noted on entrance examination.  During service, the 
veteran was seen for complaints of left-sided chest pain in 
December 1957, in February, July, and August 1958, in April 
and November 1959, and in March, June, July, and August 1960.  
No abnormal cardiac signs were reported.  Chest X-rays were 
negative.  In May 1958, the veteran was seen for contact 
dermatitis of the legs and he was treated with poison ivy 
lotion.  In January 1959, he was treated for a rash on the 
abdomen and chest.  The pertinent findings were small 
pustules.  On separation examination, the veteran gave a 
history of chest pain.  The examiner reported that the 
veteran had periodic chest pain for 3 years and that EKGs 
were normal.  The examiner stated that the cause of the pain 
was undetermined.  There was no history or finding of 
vasculitis. 

After service, private medical records disclose that in May 
1979 the veteran was evaluated for a five year history of 
recurrent chest pain.  It was noted that cardiac 
catherization in 1976 was normal.  After coronary 
arteriography, the finding was non-cardiac chest pain.  In 
October 1979 and September 1980, the etiology of the chest 
pain was uncertain, coronary spasm was considered a 
possibility. 

Thereafter private medical records document findings of 
vasculitis (July, August, October, and November 1981; April 
1993); questionable arteriosclerotic heart disease (August 
1981); increased blood pressure with stress and vasculitis 
(June 1991); an assessment of chest pain (June 1992); an 
assessment of hypertension (October and November 1991; 
January and June 1992); an assessment of a skin rash or 
vasculitis (January, February, March, April, and August 
1992); a history of vasculitis (December 1992); and an 
assessment of coronary spasm with a 10 to 12 year history 
without cardiac damage or residuals (December 1992; February 
and April 1993). 

VA records disclose a diagnosis of hypertension and a history 
since 1981 of allergic vasculitis (December 1993); a finding 
of vasculitis (January, February, October, November, and 
December 1994; February and April 1995); musculoskeletal 
chest pain (July and October 1994); history of coronary 
artery disease (October 1994); coronary spasm (November 
1994); and a diagnosis of Prinzmetal's angina (December 
1994). 

On VA examination in May 1995, the veteran gave a history of 
chest pain in service that was treated with nitroglycerin, 
but no diagnosis was made.  He indicated that after service 
in the 1970s he was told he had coronary spasm and he was 
treated for congestive heart failure.  He also gave a history 
of a rash during service that was diagnosed as allergic 
vasculitis, which was also diagnosed after service in the 
1970s.  The pertinent diagnoses were a history of variant 
angina and of allergic vasculitis.  

In January 1996, the veteran complained of intermittent chest 
pressure of one week's duration.  A chest X-ray and EKG were 
normal.  The assessment was angina/coronary artery disease.  

VA records disclose that in July 1996 the veteran was 
hospitalized for chest pain.  History included chest pain 
with Prinzmetal's angina, hypertension, and hypersensitivity 
vasculitis.  After cardiac diagnostic testing, there was no 
evidence Prinzmetal's angina or coronary artery vasospastic 
disease.  The diagnoses were non-cardiac chest pain, 
hypertension, and a history of vasculitis.  

VA records from 1999 to 2003 list the veteran's health 
problems to include hypertension and vasculitis. 

In an undated letter, P.C.B., M.D., stated that he treated 
the veteran from 1976 to 1981 for a rash that was later 
diagnosed as vasculitis and that the veteran had coronary 
artery disease at that time. 

On VA examination in July 2004, the veteran reported a 
history of bilateral lower extremity spots since the 1950s.  
The pertinent findings were multiple scattered hypopigmented 
macules on the lower legs.  After a review of the veteran's 
claims folder, the examiner expressed the opinion that if the 
rash on the legs in service in May 1958 was contact 
dermatitis, then it was unlikely that it was related to the 
current vasculitis and that the rash on the chest described 
as small pustules in service in January 1959 was also 
unlikely be related to the current vasculitis.  

On VA examination in August 2004, the veteran's history 
included chest pain since 1957 and hypertension.  After a 
detailed review of the record, covering five decades, the 
examiner reported that there has been no documented evidence 
of coronary artery disease or myocardial infarction.  The 
examiner expressed the opinion that the episodes of chest 
pains in service were less likely to have been related to his 
current cardiac status.  

Principles of Service Connection 

To establish service connection the facts must demonstrate 
that a disease or injury resulting in current disability was 
incurred in service or, if pre-existing active service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain conditions, including cardiovascular disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Analysis  

While the veteran's statements are credible, to the extent 
that the statements make the association between the current 
claims and service, the Board must reject any such 
association, because the determinative issues involve medical 
causation, and only competent medical evidence can 
substantiate the claims. 

Heart Disease

Because the RO did not adjudicate hypertension, hypertension 
is excluded from the discussion of service connection for 
heart disease.  While the veteran experienced chest pain 
during service, no abnormal cardiac findings were documented.  
After service although the veteran continued to complain of 
chest pain, diagnostic testing over several decades and 
recently have failed to show any evidence of coronary artery 
disease.  Moreover, the VA examiner expressed the opinion 
that the episodes of chest pains in service were less likely 
to have been related to the veteran's current cardiac status.    

And as only independent medical evidence may be considered by 
the Board to support its findings, the Board concludes that 
on the basis of the medical evidence of record, which opposes 
rather than supports the claim and which is not contradicted 
by other medical evidence, the preponderance of the evidence 
is against the claim of service connection for heart disease. 
38 U.S.C.A. § 5107(b). 

Vasculitis 

The service medical records document that the veteran was 
treated of contact dermatitis in 1958 and a rash on the 
abdomen and chest in 1959, neither of which was identified as 
vasculitis.  After service, vasculitis was first documented 
in 1981, twenty years after service.  While Dr. B. reported 
treating the veteran in 1976 for a rash, it still was 15 
years after service.  

Though the veteran has shown that he currently suffers from 
vasculitis, there is a prolonged period of about 15 years 
after service without documentation of the disability, which 
opposes rather supports continuity of symptomatolgy.  
Moreover, a VA examiner expressed the opinion that it was 
unlikely that the episode of contact dermatitis and a rash in 
service was related to the current vasculitis.

As above, as only independent medical evidence may be 
considered by the Board to support its findings, the Board 
concludes that on the basis of the medical evidence of 
record, which opposes rather than supports the claim and 
which is not contradicted by other medical evidence, the 
preponderance of the evidence is against the claim of service 
connection for vasculitis.  38 U.S.C.A. § 5107(b).

                                                                                             
(Continued on next page)



ORDER

Service connection for heart disease is denied.

Service connection for vasculitis is denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


